Benedict, D. J.
This action is brought to recover of the steamboat Tiger Lily for injury done to the canal-boat Mountain City by the suction of the Tiger Lily in passing. The accident occurred just above the High bridge in the Harlem river. The Tiger Lily was at the time upon a regular trip up the river, and about to land at a dock some 200 feet above the bridge, on the Westchester side of the river. The canal-boat, laden with coal, was moored- above the bridge, on the New York side of the river, but below the steam-boat’s landing, with her stern just clear of the bridge. The course of the Tiger Lily was through the middle arch of the bridge, past the place where the canal-boat lay, and to her dock just beyond, the tide then being low. The canal-boat lay in water some nine feet deep. She was made fast by nine lines running in various directions, and, so far as I am able to discover, all necessary precautions were taken to enable her to resist any reasonable force of the water created by any passing steam-boat. When the Tiger Lily passed, on the occasion in question, she created a suction so strong that the fastenings of the canal-boat were parted, her deck and combings being broken by the strain of the hawsers, and she thrown over upon the rocks about the abutment of the bridge and seriously injured. The force which broke the canal-boat adrift was the suction of the -water caused by the action of the wheels of the Tiger Lily, she being a side-wheel boat. No fault is to be found in the Tiger Lily for.passing through the center arch of the bridge — no other course was open to her; but I must conclude, from all the circumstances, that she was in fault for keeping up too great speed in passing the canal-boat.
*745The position of the canal-boat was known; while lying in the same place the Tiger Lily had passed her on the same day without doing any damage. The narrowness of the channel made it incumbent on the Tiger Lily, at low ebb-tide, to use all possible precaution to avoid doing damage to a vessel moored where the canal-boat was. The pilot of the Tiger Lily, who is the only witness called in her behalf, and who is contradicted by the libellant, says that his boat was slowed down as much as possible before she reached the bridge. But he also says that her wheels are small, and when going at half speed she creates no swell. On this occasion she did create a suction strong enough to part six of the canal-boat’s lines, some three and some four inch lines, and to break up the combings and start the deck. These facts compel the inference that the wheels of the steam-boat were on this occasion kept moving with more power than was necessary to enable her to pass the bridge and reach her landing. Because of this fault, I hold her responsible for the damage to the libellant’s boat.